Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 02/24/2022. 
Claims 1-5, 7-8, 10-24 have been amended. 
Claims 1-24 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bedier et al. “US 2016/0117662 A1” (Bedier) in view of Bleumer et al. “US 2003/0028775 A1” (Belumer).
Regarding Claim 11:  A method of operating a fiscal control unit (FCU), the FCU including a central processing unit (CPU), the CPU including a first processing unit and a second processing unit that is isolated from the first processing unit and operates independently of the first processing unit, and method comprises:
operating a buffer module in the first processing unit, to communicate with an electronic transaction register to receive transaction registrations from the electronic transaction register (at least see Bedier Abstract; Fig.  1A), and
Bedier disclose the claimed invention but fails to explicitly disclose operating a signing module within the second processing unit to communicate with the buffer module to provide a cryptographic record of transaction registrations received by the buffer module. However Bleumer disclose this  (at least see Bleumer Abstract; Fig. 10; [0014]-[0016] and [0101]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Belumer’s teachings in Bedier’s enabled, for the advantage of better security against counterfeiting.
Regarding Claim 12:  The method of claim 11 wherein the method includes operating the signing module to:  generate cryptographic receipt information for a transaction registration, and the provide cryptographic receipt information to the electronic transaction register via the buffer module to be included in a receipt (at least see Bedier Abstract Fig. 2).
Regarding Claim 13:  The method of claim 11 wherein the method includes providing secure communication to a fiscal control server of the cryptographic record provided by the signing module (at least see Bedier Abstract Fig. 6). 
Regarding Claim 14:  The method of claim 1 wherein the first processing unit is a primary processing unit of the CPU and the first processing unit is to provide generalized primary processing provided by the CPU in accordance with an operating system, and wherein the second processing unit is to operate independently of the operating system (at least see Bedier Fig. 7).
Regarding Claim 15:  The method of claim 1 wherein the method includes operating the second processing unit to obtain initializing cryptographic information from a fiscal control server via a secure connection with the fiscal control server independent of communication between  the first processing unit and the fiscal control server (at least see Bedier Figs. 8-9).
Regarding Claim 16:  The method of claim 11, wherein the second processing unit is a platform controller hub (PCH) or a management engine microcontroller (at least see Bedier [0051]).
Regarding Claim 17:  The method of claim 11, wherein the method includes operating the electronic transaction register as a transaction register module within the first processing unit (at least see Bedier [0045]).
Regarding Claim 1-10 and 18-24:  all limitations as recited have been analyzed and rejected with respect to claims 11-17.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627